Citation Nr: 0428193	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-14 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  Evidence of record indicates that the veteran served 
in World War II and received the Combat Infantryman Badge and 
the Purple Heart.  The veteran died in February 2002. The 
appellant is his surviving spouse.

In April 2002 the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to DIC and DEA benefits.  In 
January 2003, the RO denied the appellant's claims, and she 
appealed. 

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
representative in September 2004.  Taking into consideration 
the appellant's advanced age, her motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.




REMAND

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310.  She essentially contends that a gunshot 
wound suffered by the veteran in service contributed to his 
death due to chronic obstructive pulmonary disease (COPD).

Factual background

Service medical records indicate that the veteran suffered a 
gunshot wound to the chest while in combat in northern France 
in September 1944.  Although a medical examination following 
the incident revealed that the bullet "apparently" did not 
penetrate the pleural cavity, the veteran's separation 
medical examination specifically noted a gunshot wound to the 
right lung and indicated that the veteran suffered from 
hemoptysis. 

The veteran was awarded service connection for residuals of a 
gunshot wound to the right chest in March 1946, and a 50 
percent rating was assigned.  This disability rating was 
reduced to 40 percent disabling in August 1949 and further 
reduced to 30 percent disabling in November 1961.  The 30 
percent rating remained in effect until the veteran's death.  
The service-connected disability was rated by VA as a scar 
with muscle damage, not as a pulmonary disability. 

The record contains some indication of a pulmonary condition 
following service.  A January 1949 VA medical examination 
rendered a diagnosis of chronic bronchitis.  A July 1961 
chest X-ray also noted that a calcified nodule was present on 
the base of the right lung.  Chronic obstructive lung disease 
was first diagnosed in October 1980, and multiple diagnoses 
of this disease were rendered at various times thereafter.  A 
June 1981 medical examination by Dr. F.T. also indicated 
fibrosis, scarring and restrictive disease on the right side 
of the chest.

The veteran died in February 2004.  The cause of death was 
listed in the death certificate as COPD.  No other conditions 
were listed.

Reason for remand

After having carefully reviewed the record, the Board 
believes that a remand for additional evidentiary development 
is in order.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where there is evidence of death and 
in-service injury, but no competent medical nexus opinion 
which causally links the two, VA must obtain such an opinion.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Because the record contains evidence of the veteran's death, 
an in-service gunshot wound, and some evidence which arguably 
suggests a relationship between the two, the Board finds that 
a medical opinion is necessary to make a decision on the 
claim.  See Charles; see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  
Accordingly, the case must be remanded to the RO to obtain a 
medical opinion regarding a possible causal relationship 
between the veteran's death and his in-service gunshot wound.

DIC and DEA claims

The appellant also claims entitlement to DIC and DEA 
benefits.  The outcomes of those claims are dependent in 
varying degrees upon the outcome of the claim under 38 U.S.C. 
§ 1310 which is being remanded.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  Therefore, the 
Board defers consideration of these issues pending a 
resolution of the claim for entitlement to service connection 
for the cause of the veteran's death.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for a medical nexus 
opinion from an appropriate medical 
specialist.  The specialist should review 
the claims file and make a specific 
determination as to whether the veteran's 
COPD was at least as likely as not 
related to the in-service gunshot wound.  
The medical specialist's report should be 
associated with the veteran's VA claims 
folder.

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case and 
the appellant and her representative 
should be allowed an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




